Citation Nr: 0805556	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for a herniated nucleus pulposus at L5- 
S1, with narrowing of the L4-5 disc space.

2. Entitlement to service connection for a left leg and hip 
disability as secondary to a herniated nucleus pulposus at 
L5- S1, with narrowing of the L4-5 disc space.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968 and from July 1968 to June 1989.  He is a Vietnam 
veteran who earned the Combat Action Ribbon (CAR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana, which granted service 
connection for a herniated nucleus pulposus at L5-S1 with 
narrowing of the L4-5 disc space, effective March 5, 2001, 
and assigned an initial disability rating of 20 percent.  The 
veteran appeals for the assignment of a higher initial rating 
for his low back disability.  The veteran's Notice of 
Disagreement (NOD) was received by the RO in September 2002.  
The RO provided a Statement of the Case (SOC) in January 
2004, and the veteran timely filed a substantive appeal in 
February 2004.  In May 2004, the RO provided a Supplemental 
Statement of the Case (SSOC).

This appeal also comes from an RO decision in March 2003, 
which denied the veteran's claim for service connection for a 
left leg and hip disability on a direct basis and as 
secondary to his service-connected low back disability.  The 
veteran timely filed a NOD in May 2003.  The veteran's claim 
was limited to secondary service connection, as was his NOD.  
The issue on the first page of this decision is styled 
accordingly.  The RO provided a SOC in January 2004, and the 
veteran timely filed a substantive appeal in February 2004.  
In May 2004, the RO provided a SSOC.
  
In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  
Subsequently, in November 2005, the Board remanded the case 
for additional development, to include obtaining a VA 
orthopedic and neurological examination.  In September 2007, 
the Appeals Management Center (AMC) issued a SSOC.

Because the Board determines that the AMC failed to comply 
with its November 2005 remand order, the appeal is again 
REMANDED to the RO via the remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board finds that the AMC failed to comply with the 
December 2005 Board Remand directive.  Specifically, while 
the veteran was afforded orthopedic and neurological 
examinations as directed, neither examiner addressed the 
question presented by the Board of whether intervertebral 
disc syndrome, if present, results in incapacitating episodes 
(acute signs and symptoms due to intervertebral disc 
syndrome) and, if so, the total duration of such episodes 
during the past 12 months and whether such episodes 
necessitated bed-rest prescribed by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Notes 1 and 2.  It 
is pertinent to observe that the June 2006 orthopedic 
examiner noted that the examination "did not concern 
intervertebral disc syndrome" but the record shows that the 
veteran's service-connected low back disability clearly 
includes disc injury and disease (a herniated nucleus 
pulposus at L5- S1, with narrowing of the L4-5 disc space).  

There is also a problem with the May 2007 addendum to the 
2006 VA orthopedic examination, which relates to the other 
issue on appeal, secondary service connection for a left hip 
and leg disability.  Following this examination, the 
physician-examiner concluded that the claimed disability was 
not caused or aggravated by the veteran's service-connected 
low back disability, but the rationale does not support the 
conclusion.  The examiner noted that the veteran's fall off a 
ladder causing the left hip and leg disability was not likely 
related to his service-connected low back disability 
"inasmuch as he has evidence of atrophy or other objective 
weakness".  It is possible that the word "no" before the 
word "evidence" was unintentionally omitted but this is far 
from being clear.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In view of the 
foregoing, the claims file must be returned to the physician 
who performed the June 2006 VA orthopedic examination for an 
addendum that addresses the question of incapacitating 
episodes of acute signs and symptoms of intervertebral disc 
syndrome and clarifies the May 2007 addendum opinion and 
rationale relating to the veteran's claim for service 
connection for a left hip and leg disability secondary to his 
service-connected  herniated nucleus pulposus at L5- S1, with 
narrowing of the L4-5 disc space.

There is also indication that there are additional treatment 
records relating to the veteran's service-connected low back 
disability that have not been obtained  Such relevant 
evidence must be obtained and associated with the claims 
file.  38 C.F.R. § 3.159(c)(1)(2) (2007).

The Board further notes that, in a recent decision by the 
Court of Appeals for Veterans Claims, Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008), the 
Court held that, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board is cognizant of VAOPGCPREC 8-2003 (Dec. 22, 2003), 
wherein VA's General Counsel held that a claim-specific 
notice letter is not required when appealing a "downstream 
issue" (i.e., a claim for a higher initial rating or earlier 
effective date) from a decision awarding benefits, where 
sufficient notice was already provided as to the benefit 
granted as in this case for the veteran's low back 
disability.  However, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that an explanation 
before initial adjudication of the claim as to both the 
downstream disability rating and effective date elements are 
warranted.  If not actually feasible to provide such content-
specific notice prior to initial adjudication of the claim 
(as here, where that decision has already been issued), the 
notice may nonetheless be sent through post-decisional 
documents that permit the veteran full participation in the 
adjudication of his claim.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  
See, too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The veteran's claim for an initial rating in excess of 20 
percent for his herniated nucleus pulposus at L5-S1 with 
narrowing of the L4-5 disc space is a "downstream" issue, 
because it involves a higher rating claim from an initial 
decision granting service connection and an original rating.  
Notwithstanding VAOPGCPREC 8-2003, as this case must be 
remanded for the development noted above, the AMC/RO should 
ensure compliance with the duties to notify and assist 
provisions of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002 & Supp. 2007); and 38 C.F.R. § 3.159, consistent with 
Dingess/Hartman, supra; and Vazquez-Flores, supra.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC., for the following 
action:

1.  Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) specific to the claim for a rating 
in excess of 20 percent for the veteran's 
service-connected lumbar spine condition.  
Specifically, the letter should: (a) inform 
the appellant about the information and 
evidence not of record that is necessary to 
substantiate the claim for a rating in 
excess of 20 percent for a lumbar spine 
disability; (b) inform the appellant about 
the information and evidence that VA will 
seek to provide; (c) inform the appellant 
about the information and evidence the 
appellant is expected to provide; and (d) 
request that the appellant provide any 
evidence in the appellant's possession that 
pertains to the claim.  The VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be consistent with the 
information or evidence needed to establish 
an increased rating as outlined by the 
Court in Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  
(See holding of this decision above.) 

2.  The AMC/RO must contact the veteran and 
request all pertinent information regarding 
any evaluation or treatment he has received 
for a low back disability or hypertension 
since service.  After obtaining any signed 
consent from the veteran that may be 
required, the AMC/RO should secure all 
identified relevant medical records that 
are not currently in the claims file.   

3.  Return the claims file to the physician 
who performed the June 2006 VA orthopedic 
examination of the veteran, Henry Bienert, 
M.D.  Following a review of the relevant 
medical and radiological evidence of 
record, to include the reports of the June 
2006 VA orthopedic examination, the May 
2007 addendum to that examination, the 
report of an August 2007 VA neurological 
examination, and any additional evidence 
that is secured as a result of this remand, 
the physician is asked to address the 
following questions:

a.)  Is the veteran's service-
connected nucleus pulposus at L5- 
S1, with narrowing of the L4-5 disc 
space manifested by intervertebral 
disc syndrome with incapacitating 
episodes (acute signs and symptoms) 
and, if so, provide (1) the 
approximate total duration of such 
episodes during the 12 months prior 
to the last examination and (2) note 
whether such episodes necessitated 
bed-rest prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Notes 1 and 2.

b.)  Is it at least as likely as not 
that the veteran's service-connected 
herniated nucleus pulposus at L5- 
S1, with narrowing of the L4-5 disc 
space caused or aggravated any 
disability of the left hip or left 
leg that may be present?  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The physician is requested to provide a 
rationale for any opinion provided.  (The 
rationale provided for the June 2006 
opinion relating to the claim for secondary 
service connection for a left hip and leg 
disability is not consistent with the 
conclusion given.)  If the clinician is 
unable to answer any question presented 
without resort to speculation, he should so 
indicate.

If the veteran's left hip or left leg 
disability was aggravated by his service-
connected nucleus pulposus at L5- S1, with 
narrowing of the L4-5 disc space, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected left hip and/or 
left leg disability before the onset of 
aggravation (e.g., slight, moderate).

4.  Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether the clinician has 
answered the questions presented by the 
Board.  If any development is incomplete, 
or if the examination report does not 
contain sufficient information, the RO/AMC 
should take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2005); 
Stegall, supra.

5.  The RO/AMC should readjudicate the 
claim for entitlement to an initial or 
staged rating in excess of 20 percent for a 
herniated nucleus pulposus at L5- S1, with 
narrowing of the L4-5 disc space, and 
entitlement to service connection for a 
left leg and hip disability as secondary to 
the service-connected lumbar spine 
condition.  If either benefit sought 
remains denied or not granted to the 
veteran's satisfaction, the RO/AMC should 
prepare an SSOC and send it to the veteran 
and his representative.  An appropriate 
period of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



